DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 11, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-89 and 91 are canceled.
Drawings
The objection made to the drawings received on August 31, 2020, for reasons identified in the Office Action mailed on October 25, 2021 is withdrawn in view of the Amendment received on November 16, 2021, canceling claim 99.

Claim Rejections - 35 USC § 112
The rejection of claims 91 and 103-109 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 26, 2021 is withdrawn in view of the Amendment received on November 16, 2021.
Claim Rejections - 35 USC § 102
The rejection of claims 90-98 and 102-109 under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (WO 2014/210207 A1, published December 2014, priority June 2013), made in the Office Action mailed on October 25, 2021 is withdrawn in view of the Amendment received on November 16, 2021.
The same rejection under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (WO 2014/210207 A1, published December 2014, priority June 2013), made in the Office Action mailed on October 25, 2021 is withdrawn in view of the Amendment received on November 16, 2021.
Double Patenting
The rejection of claim 91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,794,925 (herein, “the ‘926 patent”), made in the Office Action mailed on October 25, 2021 is withdrawn in view of the Amendment received on November 16, 2021, canceling the rejected claim.

Rejection - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
The rejection of claims 90, 92-98, and 100-109 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,794,925 (herein, “the ‘926 patent”), made in the Office Action mailed on October 25, 2021 is maintained for the reasons of record.
Applicants request that the rejection be held in abeyance in their Amendment filed on November 16, 2021 (page 10, Response). 
Because there is no Terminal Disclaimer of record or convincing argument for the instant rejection the present rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Independent claims 90, 103, 105 and 109 are addressed first.
Regarding instant claim 90, claim 1 of the ‘925 patent claims a microfluidic array comprising:
a proximal array portion comprising a fluid inlet port and a fluid outlet port;
a distal array portion away from the proximal portion;
one or more flow channels each comprising a length extending from the proximal array portion to the distal array portion, a proximal end in fluid communication with the fluid inlet port, and a distal end in fluidic communication with the fluid outlet port; and
a plurality of fluidic compartments in fluidic communication with the one or more flow channels,
wherein at least one flow channel of the one or more flow channels comprises a change in cross-section dimension along the length of the at least one flow channel from the proximal end to the distal end.
	Regarding instant claim 1031, claim 4 of the ‘025 patent claims a microfluidic device comprising:
a body comprising a proximal body portion and a distal body portion; and
a plurality of microfluidic array of claim 90 disposed in the body such that the one or more flow channels of the plurality of microfluidic arrays extend substantially parallel to each other from the proximal body portion to the distal body portion.
Regarding instant claim 105, claim 5 of the ‘925 patent claims a system comprising:
a rotor assembly comprising a central axis and a plurality of receptacles arranged radially around the central axis, a microfluidic device of claim 103 disposed in a receptacle of the plurality of receptacles such that the proximal body portion of the microfluidic device is positioned near the central axis and the distal body portion of the microfluidic device is positioned away from the central axis;
a rotary actuator coupled to the rotor assembly; and
one or more processors configured with instructions to cause the system to rotate the rotor assembly around the central axis using the rotary actuator.
With regard to instant claim 106, claim 6 of the ‘925 patent claims the feature.
With regard to instant claim 108, claim 9 of the ‘925 patent claims the feature.
With regard to instant claim 109, claim 13 of the ‘925 patent claims the feature.
Dependent claims:
Claims of the ‘925 patent does not explicitly claim that the cross-sectional dimension decreases along a portion of the at least one flow channel that spans an entirety of the plurality of fluidic compartments coupled to the at least one channel (instant claim 91).
However, claims 1 and 2 of the ‘925 patent explicitly claims that the continuous tapering is found along the at least one flow channel.  The term, “tapering” has an 2
Therefore, a continuous tapering of the cross-sectional dimension of the one or more flow channels would necessarily embody “decreasing in cross-sectional dimension”.
Claims 92 and 102 are therefore also obvious over claims 1 and 2 of the ‘925 patent.
With regard to claims 93-98, whether the tapering is continuous or non-continuous, or stepped tapering, or the effect produced from tapering, because claim 2 of the ‘925 patent explicitly claims linear, exponential, polynomial tapering profile, one of ordinary skill in the art would have recognized that various means of tapering profiles would have necessarily produced the same desired effect as that which is claimed.
With regard to claim 100, the flow one of the one or more flow channels comprises a substantially constant cross-sectional dimension (see claim 3 of the ‘925 patent that recites that channels comprise an average cross-sectional width).
With regard to claim 101, claim 17 of the ‘925 patent claims a device configuration with increasing cross-sectional dimension along the length (“one or 
With regard to claim 104, because claim 4 of the ‘925 patent claims a microfluidic device comprising a body comprising a plurality of microfluidic arrays each of which has a plurality of fluid inlet port, said one of ordinary skill in the art would have been motivated to configure their placements so that multiple inlet ports could be loaded with a multi-channel pipette for the benefit of efficient workflow.
With regard to claim 107, while the claims of the ‘925 patent does not explicitly claim that the processors are configured to perform dPCR, because the device is for performing nucleic acid amplification reaction such as PCR (see column 35 of the ‘925 patent) with explicit claim 12 drawn to the system being configured to discretize fluid samples in an immiscible fluid, configuring the processor to perform a dPCR would have been an obvious step to one ordinary skill in the art.
Therefore, the invention as claimed is deemed obvious over claims of the ‘925 patent.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 26, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The dependency of claim 103 has been construed to depend from claim 90 as stated in the 112b rejection.
        2 According to Merriam-Webster Dictionary found at: https://www.merriam-webster.com/dictionary/taper